Citation Nr: 0716457	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  96-47 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
November 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which denied the veteran's claim of service 
connection for a TDIU, Post Traumatic Stress Disorder (PTSD), 
a left knee condition, a nervous condition and continued a 10 
percent disability evaluation for service-connected status 
post fracture, first metatarsal, left foot.

Although the veteran indicated in February 2004 that he 
wished to have a hearing, in a June 2005 statement, the 
veteran indicated that he no longer wished to have a hearing. 

In a September 2005 decision, the Board denied an initial 
rating in excess of 10 percent for status post fracture, 
first metatarsal, left foot prior to October 9, 2001 and 
granted an initial 30 percent rating for status post 
fracture, first metatarsal, left foot from February 1, 2002.  
The Board also denied a claim for service connection for 
PTSD.

In the September 2005 decision, the Board also reopened the 
veteran's claim of service connection for a left knee 
disability and remanded this issue and the issue of 
entitlement to a TDIU for further development.

In an October 2006 rating decision, the Appeals Management 
Center granted service connection for the veteran's left knee 
condition with a 10 percent disability rating effective April 
29, 1996.



FINDINGS OF FACT

1.  The veteran's service-connected disabilities are status 
post fracture, first metatarsal, left foot, rated 30 percent 
disabling; and a left knee disability, rated 10 percent 
disabling.  His combined evaluation is 40 percent.

2.  The veteran has completed high school, and has employment 
experience as a truck driver and maintenance worker.

3.  The veteran's service connected-disabilities do not 
preclude employment consistent with his education and 
occupational experience. 


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in December 2005, the Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claim for TDIU.  This letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the December 2005 VCAA 
letter contained a notation that the veteran was to provide 
VA with any additional information or evidence that the 
veteran wanted VA to obtain.  This statement served to advise 
the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In March 2007, the 
veteran's representative submitted a Post-Remand Brief 
thereby demonstrating the veteran's actual knowledge of the 
need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the December 2005 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating (other than a TDIU) or notice regarding 
an effective date until an October 2006 supplemental 
statement of the case (SSOC).  VCAA notice cannot be provided 
in post-decisional documents, such as a SSOC.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Since the claim is being 
denied, no rating is being given and no effective date is 
being set.  He is, therefore, not prejudiced by the inferred 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced).  In any event the absence of notice on the 
rating or effective date elements is generally not 
prejudicial to a claimant.  Dunlap v. Nicholson, No. 03-0320 
(U.S. Vet. App. Mar. 22, 2007).  There has been no allegation 
of prejudice in this case.

There was a timing deficiency with the December 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in April 
1996, February 1998, March 1998, June 2002, and February 
2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in TDIU claims

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA's policy is to award TDIU in all cases where service 
connected disability precludes gainful employment regardless 
of the percentages awarded.  38 C.F.R. §§ 4.16(b) (2006).  
The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service or Undersecretary for 
Benefits for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Factual Background

In April 1996, the veteran underwent a VA examination for his 
feet.  The veteran reported being employed as a truck driver.  
However, he stated that he could not work the clutch.

In February 1998, the veteran presented for a VA examination 
of his left knee.  The veteran reported that he was unable to 
drive a truck for his employment because of his left knee 
pain.  The examiner noted that the veteran had considerable 
functional impairment in the left knee joint, left shoulder 
and left foot.

In February 1998, at a VA psychiatry screening it was noted 
that the veteran had worked at the Harlem Hospital for three 
years but was unable to continue because of increased 
paranoid ideation.  Since then, the veteran reported only 
working sporadically, as he could not tolerate a job for more 
than several months.

In March 1998, the veteran underwent a VA examination for his 
claimed PTSD.  The examiner noted that the veteran was unable 
to maintain employment.  The veteran reported that while he 
had been employed at times since service, but left his jobs 
because he became paranoid as he felt that his colleagues and 
supervisors did not want him to succeed.  The examiner 
concluded that the veteran suffered from moderate to severe 
psychiatric incapacity.  The veteran suffered from chronic 
depression and was not capable of working at the present 
time.

In April 1999, the veteran underwent a VA examination for his 
feet.  The veteran reported driving a tractor trailer for 15 
years but stated that he had to stop about 8 years ago 
because of his knee, ankle and leg problems. 

In June 2000, a staff psychiatrist at the VAMC noted that the 
veteran had tried a part time job, but quit because he found 
himself anxious.

In February 2002, the veteran presented to a private 
physician, Dr. Mancheno with complaints that he could not 
work because of the pain in his right knee and left foot.  
Dr. Mancheno concluded that the veteran had moderate 
impairment due to tenderness and limitation of motion of the 
right knee and left foot.  The veteran's prognosis was fair.

In the veteran's claim for TDIU received in June 2003, he 
reported that he had last worked full time in 1983 or 1984, 
but that he had not worked in the over five years.  He 
reported that he had worked in maintenance, and had completed 
high school.

In June 2003, a social worker and the treating doctor at the 
PTSD clinic of the VAMC stated that the veteran had severe 
occupational and social impairment which prohibited him from 
working.  The veteran could not work because he did not trust 
co-workers and had problems with supervisors or authority 
figures.  

A March 2004 letter from a clinical social worker at the VAMC 
stated that the veteran could not work as a result of PTSD 
and schizoaffective disorder.

In February 2006, the veteran underwent a VA examination for 
his knees.  The examiner stated that he veteran had 
functional loss caused by pain, weakness and lack of 
endurance.



Analysis

The veteran's service-connected disabilities are a status 
post fracture, first metatarsal, left foot at 30 percent 
disabling and a left knee disability at 10 percent disabling.  
His combined disability evaluation, pursuant to 38 C.F.R. § 
4.25, is 40 percent.  This does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU rating on a schedular basis.  38 C.F.R. § 4.25.

The veteran was granted temporary 100 percent evaluations for 
his status, post fracture metatarsal of his left foot from 
October 9, 2001 to January 31, 2992 and from April 11, 2003 
to July 31, 2003.  However, the issue of entitlement to a 
TDIU for the periods of a temporary 100 percent disability 
rating is moot as assignment of both a 100 percent schedular 
rating and a TDIU rating is precluded.  38 C.F.R. § 4.16.

The evidence in favor of the veteran's claim consists of his 
occasional reports that his service connected disabilities 
preclude gainful employment.

The veteran's opinion must be weighed against his other 
reports that he had stopped work due to his psychiatric 
symptoms, and the fact that all objective medical opinions 
have attributed the veteran's unemployment to non-service 
connected psychiatric disabilities.

There is no evidence that the veteran's service connected 
disabilities have precluded his gainful employment.  Dr. 
Mancheno concluded that the veteran only had moderate 
impairment due to tenderness and limitation of motion of the 
right knee and left foot.  VA examiners and health care 
providers have also not reported that his left foot or knee 
disability have rendered the veteran unemployable.

In regards to the veteran's non-service connected PTSD and 
psychiatric disorders, numerous VA opinions have concluded 
that these disabilities have rendered him unemployable.  
Records from the Social Security Administration also show 
that the veteran was awarded Social Security Disability due 
to psychiatric disabilities.  The veteran repeatedly reported 
being unable to work because of anxiousness and other mental 
conditions while multiple VA examiners stated that the 
veteran had severe occupational and social impairment from 
his psychiatric disability, which prohibited him from 
working.

The Board finds that the objective evidence and the veteran's 
own statements outweigh his unsupported assertions that the 
service-connected disabilities prevent gainful employment.  
Instead, the veteran's current unemployability has been 
repeatedly attributed to his non-service connected PTSD and 
psychiatric disability.

The evidence is against a finding that the service-connected 
conditions preclude him from securing or following a 
substantially gainful occupation.  Thus the Board will not 
refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b) (2006).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


